DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-17, and 21-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Novak, III et al. (U.S. Patent Publication Number 2019/0103766).
Regarding Claim 1:
Von Novak discloses a converter device (Figs. 6 and 6A, converter 650 of PMIC 625, and their related discussion), comprising: an inductor having a first end and a second end (Fig. 6A, inductor 655 as shown, and its related discussion; see, for example, paragraph 0057); and a switching circuit, connected to the inductor, (Fig. 6A, input switches 660, output switches 665, and their related discussion; see, for example, paragraphs 0057-0058) comprising: a first switch configured to control a connection between the first end of the inductor and a battery connected to the converter (Fig. 6A, input switch 660 shown from battery 630 towards the left/first end of inductor 655, and their related discussion; see, for example, paragraphs 0056-0061); a second switch configured to control a connection between the second end of the inductor and a current output end configured to output a current generated through the inductor from the battery (Fig. 6A, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc. which disclose the inductor 655 may buck the output from battery 630 to a desired output current may be supplied to an output terminal 635); a third switch configured to control a connection between the second end of the inductor and a voltage output end configured to output a voltage generated from the battery (Fig. 6A, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc. which disclose the inductor 655 may buck the output from battery 630 to a desired output voltage may be supplied to an output terminal 635); and a fourth switch configured to control a connection between the second end of the inductor and a voltage input end configured to receive a voltage to charge the battery (Fig. 6A, output switch 665 leading from the right/second end of inductor 655 to battery 630, and their related discussion; see, for example, paragraphs 0056-0061 which discloses the inductor 655 may buck a voltage to be used to charge battery 630).
Regarding Claim 3:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: a sixth switch configured to control a connection between the second end of the inductor and a ground (Fig. 6A, switch shown to the right/second end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0060), wherein the first switch is on during a timeslot in which the current is output, the sixth switch is on during a first interval in the timeslot and off during a second interval in the timeslot, and the second switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switch 660 shown from battery 630 towards the left/first end of inductor 655, switch shown to the right/second end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 4:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit comprises: a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059); wherein the second switch is on during a timeslot in which the current is output, the first switch is on during a first interval in the timeslot and off during a second interval in the timeslot, and the fifth switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switch 660 shown from battery 630 towards the left/first end of inductor 655, switch shown to the right/second end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 5:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059); a sixth switch configured to control a connection between the second end of the inductor and the ground (Fig. 6A, switch shown to the right/second end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0060), wherein the first switch and the sixth switch are on during a first interval in a timeslot in which the current is output and off during a second interval in the timeslot, and the second switch and the fifth switch are off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switch 660 shown from battery 630 towards the left/first end of inductor 655, switch shown to the right/second end of inductor 655, connected to ground, switch shown to the left/first end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 7:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit is configured to perform a switching operation on internal switches such that a first current is output from the current output end during a first timeslot and a second current is output, in a direction opposite to a direction of the first current, from the current output end during a second timeslot different from the first timeslot (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. in a first timeslot a first current is output from the battery through the inductor and further through one of the plurality of output switches and terminals, and during a second timeslot, current may be directed in an opposite direction from the output end of the inductor towards the battery, so as to charge said battery.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 8:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: a sixth switch configured to control a connection between the second end of the inductor and a ground (Fig. 6A, switch shown to the right/second end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0060), wherein the first switch is on during a timeslot in which the voltage is output, the sixth switch is on during a first interval in the timeslot and off during a second interval in the timeslot, and the third switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switch 660 shown from battery 630 towards the left/first end of inductor 655, switch shown to the right/second end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 9:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprising a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059), wherein the third switch is on during a timeslot in which the voltage is output, the first switch is on during a first interval in the timeslot and off during a second interval in the timeslot, and the fifth switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switch 660 shown from battery 630 towards the left/first end of inductor 655, switch shown to the left/first end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 10:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprising a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059), a sixth switch configured to control a connection between the second end of the inductor and the ground (Fig. 6A, switch shown to the right/second end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0060), wherein the first switch and the sixth switch are on during a first interval in a timeslot in which the voltage is output and off during a second interval in the timeslot, and the third switch and the fifth switch are off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 11:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprising a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059), wherein the fourth switch is on during a timeslot in which the battery is charged, the fifth switch is on during a first interval in the timeslot and off during a second interval in the timeslot, and the first switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 12:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit is configured to perform one of a first switching operation to output the current generated through the inductor from the battery during one timeslot, a second switching operation to maintain the voltage generated from the battery to be constant, and a third switching operation to charge the battery (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charge the battery, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 13:
Von Novak teaches the limitations of the preceding claim 12. Von Novak further discloses wherein the switching circuit is configured to perform one switching operation selected from the first switching operation, the second switching operation, and the third switching operation, based on priorities of the first switching operation, the second switching operation, and the third switching operation (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0042, 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charging the battery may take priority if battery has become depleted, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 14:
Von Novak teaches the limitations of the preceding claim 13. Von Novak further discloses wherein, upon a determination to output a current from the current output end, the switching circuit performs the first switching operation (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0042, 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charging the battery may take priority if battery has become depleted, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 15:
Von Novak teaches the limitations of the preceding claim 13. Von Novak further discloses wherein, upon a determination not to output a current from the current output end and the voltage output from the voltage output end is determined insufficient, the switching circuit is configured to perform the second switching operation (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0042, 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charging the battery may take priority if battery has become depleted, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 16:
Von Novak teaches the limitations of the preceding claim 13. Von Novak further discloses wherein, upon a determination charging of the battery is possible, a determination not to output a current from the current output end, and the voltage output from the voltage output end being determined sufficient, the switching circuit performs the third switching operation (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0042, 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charging the battery may take priority if battery has become depleted, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 17:
Von Novak teaches the limitations of the preceding claim 13. Von Novak further discloses wherein, upon a determination not to output current from the current output end and the voltage output from the voltage output end being determined sufficient, and a determination charging the battery is not possible, the switching circuit skips the timeslot (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0042, 0052, 0057-0061, 0063, 0067, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charging the battery may take priority if battery has become depleted, output a current or voltage generated from the battery through the inductor, reducing or stopping draw of power, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 21:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the inductor is a single inductor (Fig. 6A, inductor 655 as shown, and its related discussion; see, for example, paragraph 0057).
Regarding Claim 22:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: an eighth switch configured to control a connection between the second end of the inductor and a second voltage output end to which a second voltage generated from the battery is output (Fig. 6A, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc. which disclose the inductor 655 may buck the output from battery 630 to a desired output voltage may be supplied to an output terminal 635).
Regarding Claim 23:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses configured to be implanted in a human body (see, for example, paragraph 0003 which discloses the device may be implemented as a medical implant).
Regarding Claim 24:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the voltage is a constant voltage provided to one of a controller and a sensor that are connected to the converter (Fig. 2, sensor 251, controller 250, and their related discussion; see, for example, paragraphs 0035-0036, 0052, etc.).
Regarding Claim 25:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the converter device is a circuit device and further comprises a battery (Figs. 6 and 6A, converter 650 of PMIC 625, battery 630, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc.), a power receiver configured to receive power to charge the battery (Fig. 6, power receiver 605, battery 630, and their related discussion; see, for example, paragraphs 0056-0061), and wherein a controller is configured to control switching operations of the switching circuit (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 26:
Von Novak discloses a circuit device, comprising: a battery (Figs. 6 and 6A, converter 650 of PMIC 625, battery 630, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc.); a power receiver configured to receive power to charge the battery (Fig. 6, power receiver 605, battery 630, and their related discussion; see, for example, paragraphs 0056-0061), a converter connected to the battery and the power receiver, comprising an inductor and a switching circuit (Figs. 6 and 6A, converter 650 of PMIC 625, battery 630, , input switches 660, plurality of output switches 665 with respective output terminals 635 as shown, inductor 655, and their related discussion; see, for example, paragraphs 0056-0061, 0063, etc.); and a controller configured to control switching operations of the switching circuit to perform one of a first switching operation to output a current generated through the inductor from the battery, a second switching operation to maintain a voltage generated from the battery to be constant, and a third switching operation to charge the battery, using the inductor (Figs. 6, 6A, and 8, input switches 660 as previously discussed, ground switches as shown and previously discussed, plurality of output switches 665 with respective output terminals 635 as shown and previously discussed, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output (i.e. charge the battery, output a current or voltage generated from the battery through the inductor, etc.). The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Claim Rejections - 35 USC § 103











































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












































Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (U.S. Patent Publication Number 2019/0103766) in view of Lin et al. (U.S. Patent Publication Number 2012/0274295).
Regarding Claim 2:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059); a sixth switch configured to control a connection between the second end of the inductor and the ground (Fig. 6A, switch shown to the right/second end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0060). Von Novak fails to teach a seventh switch configured to control a connection between the second end of the inductor and the battery.
However, Lin et al. discloses a seventh switch configured to control a connection between the second end of the inductor and the battery (Fig. 3, VBAT, inductor L, switch M1, and their related discussion; see, for example, paragraphs 0024-0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Von Novak to incorporate a seventh switch, as taught within Lin, to provide a direct connection between the battery and a respective output.
Regarding Claim 6:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses wherein the switching circuit further comprises: a fifth switch configured to control a connection between the first end of the inductor and a ground (Fig. 6A, switch shown to the left/first end of inductor 655, connected to ground, and its related discussion; see, for example, paragraph 0059), wherein the fifth switch is on during a timeslot in which the current is output, and the second switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, switch shown to the left/first end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)). Von Novak fails to teach a seventh switch configured to control a connection between the second end of the inductor and the battery.
However, Lin et al. discloses a seventh switch configured to control a connection between the second end of the inductor and the battery, the seventh switch is on during a first interval in the timeslot and off during a second interval in the timeslot (Fig. 3, VBAT, inductor L, switch M1, control unit 320, and their related discussion; see, for example, paragraphs 0024-0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Von Novak to incorporate a seventh switch, as taught within Lin, to provide a direct connection between the battery and a respective output.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (U.S. Patent Publication Number 2019/0103766) in view of Lam et al. (U.S. Patent Publication Number 2005/0264271).
Regarding Claim 18:
Von Novak teaches the limitations of the preceding claim 1. Von Novak further discloses a fifth switch is off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 6, 6A, and 8, switch shown to the left/first end of inductor 655, connected to ground, one of the plurality of output switches 665 with respective output terminals 635, inductor 655, battery 630, operations 800, and their related discussion; see, for example, paragraphs 0052, 0057-0061, 0063, 0069-0072, etc. which disclose a controller is configured to selectively open and close the plurality of switches based on parameters associated with the converter to achieve a desired output. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)). While Von Novak discloses a protection circuit, Von Novak fails to teach a freewheeling switch configured to control a connection between the first end of the inductor and the second end of the inductor.
However, Lam et al. discloses a freewheeling switch configured to control a connection between the first end of the inductor and the second end of the inductor (Fig. 1, switch Sfw, inductor L, and their related discussion; see, for example, paragraphs 0019, 0021-0026, etc.), wherein the second switch includes an H-bridge connected to the second end of the inductor and configured to control a direction in which the current is output to the current output end (Fig. 1, switches Sfw, So1-Son, inductor L, and their related discussion; see, for example, paragraphs 0005-0009, 0021-0023, 0028-0029, etc. which disclose the I/O ports may be controlled and used as an input and an output port at different times, and in battery operated portable applications, rechargeable batteries are used as offline power sources, as well as the rechargeable battery can either be the system power source when the portable equipment is offline, or it can be the system loading when it is charged), the freewheeling switch is on during a first interval in a timeslot in which the current is output and off during a second interval in the timeslot (Fig. 1, switch Sfw and its related discussion; see, for example, paragraphs 0005-0009, 0019, 0021-0026, etc.),and a portion of switches of the H-bridge and a fifth switch are off during the first interval in the timeslot and on during the second interval in the timeslot (Figs. 1-3, switches Sfw, So1-Son, inductor L, and their related discussion; see, for example, paragraphs 0005-0009, 0021-0023, 0028-0029, etc. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Von Novak to incorporate a freewheeling switch, as taught within Lam, so as to allow the inductor to work in a pseudo-continuous conduction mode.
Regarding Claim 19:
Modified Von Novak teaches the limitations of the receding claim 18. Modified Von Novak, in further view of Lam, discloses wherein the portion of the switches of the H-bridge is selected from the switches included in the H-bridge based on a direction in which the current is output from the current output end (Figs. 1-3, switches Sfw, So1-Son, inductor L, and their related discussion; see, for example, paragraphs 0005-0009, 0021-0023, 0028-0029, etc. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Regarding Claim 20:
Modified Von Novak teaches the limitations of the preceding claim 18. Modified Von Novak, in further view of Lam, discloses wherein the current to be output from the current output end is in a form of pulse wave (Figs. 1-3, switches Sfw, So1-Son, inductor L, and their related discussion; see, for example, paragraphs 0005-0009, 0021-0023, 0028-0029, claim 19, etc. The Applicant is further reminded that it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/             Examiner, Art Unit 2836                                                                                                                                                                                           /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836